JORGENSON, Judge,
dissenting.
I respectfully dissent. This is a products liability case involving a file cabinet which, in deviation from a designed-in safety feature, tipped over and fell onto the plaintiff. The trial court directed a verdict for the defendant on strict liability. In my view this was error. I would adopt the well-reasoned opinion of Judge Ervin in Cassisi v. Maytag Co., 396 So.2d 1140 (Fla. 1st DCA 1981). As Judge Ervin points out, a legal inference sufficient to establish a prima facie case for jury consideration of strict liability arises when a product malfunctions during normal operation. The plaintiff asserted such a defect and was entitled to have a jury consider that issue. I would therefore reverse and remand for further proceedings consistent with the rule delineated in Cassisi.